Citation Nr: 1624517	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for high blood pressure, to include as secondary to psychiatric disability.

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder and depression.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  When this case was before the Board in October 2015, it was decided in part and remanded in part for further development and adjudicative action.

The record before the Board consists of the Veteran's electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for left ear hearing loss disability is decided herein while the other issues on appeal are addressed in the REMAND section that follows the below ORDER section of this decision.


FINDING OF FACT

The Veteran's left ear hearing loss disability was not present until more than one year after his discharge from active service and is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a June 2010 letter, prior to the initial adjudication of the claim.

The duty to assist the Veteran also has been satisfied in this case.  The originating agency has obtained the Veteran's service treatment records and his identified private treatment records.  There are no VA treatment records associated with the record because the Veteran has not obtain medical treatment through VA.  Additionally, the Veteran was afforded an adequate VA examination in June 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, an adequate VA medical opinion was obtained in December 2015.  In this regard, the Board notes that the opinion was rendered following a review of the pertinent evidence of record and is properly supported.  

In his February 2014 VA Form 9, the Veteran elected not to testify at a hearing before the Board.

The Board also finds that there has been substantial compliance with its October 2015 remand directives as the originating agency obtained the Veteran's outstanding National Guard records and obtained an adequate addendum medical opinion regarding the etiology of the Veteran's left ear hearing loss disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Factual Background and Analysis 

The Veteran contends he has a left ear hearing loss disability due to being around jet engines on the flight lines during service without hearing protection.  He indicated his hearing loss developed gradually over the years and that he did not know what damaged his hearing.

The Veteran's service treatments are negative for evidence of hearing loss.  His October 1967 entrance examination and March 1971 separation examination revealed there were no ear abnormalities and hearing was normal on testing.  A December 1972 National Guard examination, performed over a year after the Veteran separated from active duty, also demonstrated the Veteran's hearing was within normal limits and there were no ear abnormalities.

A June 2010 VA audiological examination revealed the Veteran had a left ear hearing loss disability as defined by VA regulation.  An April 2011 VA medical opinion was obtained from an audiologist who opined it was, "not likely that the Veteran acquired any hearing loss while on active military duty," based on the evidence in the claims file.  Finding that the examiner failed to properly support the opinion, the Board remanded the claim for another VA medical opinion.  

In a December 2015 addendum, the audiologist who performed the June 2010 VA audiological examination determined that although the Veteran was exposed to loud noise of aircraft during service, his left ear hearing loss disability was "less likely" than not related to his military service.  The audiologist reasoned that noise induced hearing loss occurs soon after trauma and not several years later.  Specifically, the audiologist pointed to the facts that the Veteran's hearing was within normal limits at enlistment, separation, and in 1972 while in the National Guard and there were no threshold shifts during service.  The Board finds this VA opinion persuasive because of the VA audiologist's expertise in evaluating hearing loss disabilities and because the opinion is based on sound medical principles, not merely on the absence of hearing loss disability at separation.  See Woodruff v. Shinseki, No. 09-4378, 2011 WL 1807431, at *2 (Vet. App. May 11, 2011) (noting that Hensley does not purport to limit medical opinions, but only restricts the Board from denying service connection based solely upon a finding of normal hearing at separation and that there is no case law that precludes a medical professional from considering the fact that a veteran left service with normal hearing when determining the etiology of a later diagnosed hearing loss disability).

Service connection is not warranted for hearing loss because there is no competent and probative evidence linking the Veteran's left ear hearing loss disability to service.  The service treatment and examination records do not reveal any finding or history indicative of hearing loss.  There is also no evidence that a left ear hearing loss disability manifested to a compensable degree within one year after the Veteran's discharge from service; in fact, December 1972 audiological testing demonstrates it did not.  Furthermore, there is no competent evidence linking the current left ear hearing loss disability to a disease, injury or event in service.  Although the Veteran may believe that his left ear hearing loss disability is related to service, the record does not suggest he, as a layperson, is competent to make that determination.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).

Accordingly, service connection for a left ear hearing loss disability must be denied.  The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left ear hearing loss disability is denied.


REMAND

The Veteran's claim for entitlement to service connection for a psychiatric disability was remanded by the Board in October 2015 to provide the Veteran with an examination and to obtain a medical opinion regarding the etiology of any diagnosed psychiatric disorder.

At a December 2015 VA examination, the examiner found the Veteran did not have any diagnosed psychiatric disorders under the DSM-5 criteria.  VA regulations governing psychiatric disorders were recently amended, effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to the DSM-5; previously, the regulation required a mental disorder diagnosis to conform with the DSM-IV.  See 38 C.F.R. § 4.125(a) (2015); see also 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  However, the applicability date of the final rulemaking states that the Secretary did not intend for the provisions of the final rule to apply to claims that were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit prior to August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Veteran's claim was first certified for appeal to the Board on July 9, 2014; therefore, any diagnosis of a psychiatric disorder must conform to DSM-IV criteria.  Accordingly, a remand is required to afford the Veteran another VA psychiatric examination.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Since the Veteran is claiming that service connection is warranted for high blood pressure as secondary to psychiatric disability, the Board will defer its decision on his claim to reopen pending the outcome of the psychiatric claim.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims.

2.  Then, the Veteran should be provided a VA examination by a psychologist or psychiatrist, other than the examiner who performed the December 2015 examination, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should identify all acquired psychiatric disorders under the DSM-IV criteria that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in or is otherwise etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


